Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2005

Chen v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2180




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Chen v. Atty Gen USA" (2005). 2005 Decisions. Paper 698.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/698


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT

                             NO. 04-2180
                          ________________

                          QIU RONG CHEN,
                                   Petitioner

                                   v.

                           *Attorney General
                          of the United States,
                                      Respondent

                     *(Pursuant to F.R.A.P. 43(c))

               ____________________________________

                    On Review of a Decision of the
                    Board of Immigration Appeals
                      (Agency No. 79-417-364)

               ____________________________________

               Submitted Under Third Circuit LAR 34.1(a)
                          February 22, 2005

        Before: ROTH, MCKEE AND ALDISERT, CIRCUIT JUDGES

                       (Filed: August 16,2 005 )


                      _______________________

                             OPINION
                      _______________________

PER CURIAM
                                             I.

       Qiu Rong Chen, a native and citizen of the People’s Republic of China entered the

United States in August 2001. Chen conceded her removability for not having proper

documentation, 8 U.S.C. § 1182(a)(7)(A)(i)(I), and sought political asylum based on her

Falun Gong 1 activities. The Immigration Judge (“IJ”) found Chen’s testimony not

credible and denied asylum, statutory withholding of removal, and relief under the

Convention Against Torture. The IJ further noted that if, upon review, Chen’s testimony

is found to be credible, then a grant of asylum would be appropriate. The Board of

Immigration Appeals (“BIA”) affirmed without opinion. Chen now petitions for review.

                                             II.

       Where, as in this case, the BIA defers to the IJ’s decision, the Court reviews the

IJ’s adverse credibility determination under the substantial evidence standard. Mulanga v.

Ashcroft, 349 F.3d 123, 131 (3d Cir. 2003). We will uphold the IJ’s findings “to the

extent that they are supported by reasonable, substantial and probative evidence on the

record considered as a whole, and will reverse those findings only if there is evidence so

compelling that no reasonable factfinder could conclude as the [IJ] did.” Id. (quotations

omitted).



   1
       Falun Gong is a practice that “blends aspects of Taoism, Buddhism, and the
meditation techniques of Qigong (a traditional martial art) with the teachings of Li
Hongzhi.” Gao v. Ashcroft, 299 F.3d 266, 267 (3d Cir. 2002) (quotations omitted). For
immigration purposes, Falun Gong is viewed as an imputed political opinion and a
religion. Zhang v. Ashcroft, 388 F.3d 713, 719-20 (9 th Cir. 2004).

                                             2
       We have reviewed the record in its entirety and we find that the IJ’s adverse

credibility determination supported by reasonable and substantial evidence. In particular,

there are discrepancies between Chen’s credible fear interview, asylum application, and

testimony that involve the heart of her asylum claim. In her asylum application Chen

stated that she practiced Falun Gong in China every Sunday, whereas she testified that she

practiced once or twice a month on Mondays. A.R. 53, 76, 91, 168. At her credible fear

interview, conducted ten days after her arrival in the United States, Chen stated that her

parents had been detained, but on cross examination at the hearing she testified that her

parents had never been detained. A.R. 54-55, 98, 184. In the asylum application Chen

stated that after her two days of detention in May 2001 her parents were “very worried”

and decided to send her away, but at the hearing Chen testified that she left because after

her May arrest the police learned she was still practicing Falun Gong and in July 2001

came to her house to arrest her again. A.R. 55, 83, 169. These discrepancies and

omissions are directly related to Chen’s claim of persecution, and as such provide an

adequate basis for the IJ’s adverse credibility determination. See Berishaj v. Ashcroft,

378 F.3d 314, 323 (3d Cir. 2004) (recognizing that discrepancies involving the heart of

the asylum claim provide basis for adverse credibility findings, whereas minor

inconsistencies that reveal nothing about applicant’s fear do not support adverse

credibility findings).

       Accordingly, we will deny the petition for review.


                                             3